Title: From Louisa Catherine Johnson Adams to George Washington Adams, 3 May 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					May 3d Washington 1824
				
				Abby left us this morning my Dear George on her way to Boston under the protection of Mr Fuller who intends going on without stopping on the road. She is in fine health and has enjoyed her visit apparently very much—I am really sorry for the loss Mr. Welsh has sustained in the death of his amiable Wife whose poor babes are at an age to want all her care and tenderness—I have read your lines in the paper they are very pretty considering how difficult it is to tread in such an old beaten path—What have you done with your tragedy? I understand that a young man in New York  got nine hundred Dollars for one a short time since and I do not think it is better than yours from what I learn without having read it—In the hands of Cooper and Conway it might meet with great success. At any rate it would be worth while to send it under an assumed name and see what they said of it—If it were crowned with success it would be amply rewarded by such a profit—But I would not publish the Preface yet least it should appear a little too egotistical—Do not write much to me on the subject as your father reads all your Letters and should prefer if it came out at all that it should be a surprize—As “faint heart never won fair Lady;” so timid doubts of our own capacity sometimes prevent us from shining according to our real merit and we often lose the opportunity offered of success by not using a propitious moment to advantage—You will smile at this observation as you have generally been reproached on a different ground which though it may seem a paradox is not the less true—But all you Boys are an odd mixture of conceit and timidity and it will require considerable energy of character to counteract the effects of such opposite failings as I full well know from my own experience who from my youth have been a creature compounded of this strange mixture inconsistency.I will thank you to tell Mr. Boylston that I recieved his kind present with many thanks which I thought I had already done in a former Letter—Do pray send some shells to your father as he has been deprived of his usual breakfast all winter and at this Season they are essential to his health—Adieu my Son Abby will give you every information concerning all of us and I hope you will all find her improved—She has really conducted herself so affectionately and prudently that we have all become very fond of her—Had I not been afraid of the Climate I should have kept her with me until our usual time of visiting Boston—Pray remember me kindly to all the Welsh’s and believe me affectionately your Mother
				
					L. C. Adams
				
				
   The Avengers Vow—

			